Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-30 are cancelled.  Claims 31-38 are pending.
Accordingly, claims 31-38 are examined on merits in the present Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
2.	Initialed and dated copy of Applicant's IDS form 1449 filed in the papers of 03/04/2021 is attached to the instant Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 31-38 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. 
Finally, the court held: 

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.

See also MPEP Section 2163, page 174 of Chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 

See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Claims are broadly drawn to a method for producing tocopherol, comprising: (1) selecting a transgenic Brassica plant that produces seeds having increased tocopherol content compared to seeds from a wild-type control Brassica plant, wherein the transgenic Brassica plant comprises at least one recombinant polynucleotide encoding a delta-12-desaturase, at least one recombinant polynucleotide encoding a delta- 6-desaturase, at least one recombinant polynucleotide encoding a delta-6-elongase, and at least one recombinant polynucleotide encoding a delta-5-desaturase; (2) growing the plant to obtain oil-containing seeds; (3) harvesting said seeds; (4) measuring the tocopherol content of the seeds, wherein the seeds have increased tocopherol content compared to seeds from a wild-type control Brassica plant, or  wherein the increased tocopherol content is the total tocopherol content and/or the content of alpha-tocopherol, or wherein the increased tocopherol content comprises the total tocopherol content, and wherein the total seed content of tocopherol is more than 35 mg/100 g seed, or wherein the increased tocopherol content comprises the total tocopherol content, and wherein the total seed content of tocopherol is from about 36 mg/100 g seed to about 44 mg/100 g seed, or wherein the increased tocopherol content comprises the content of alpha-tocopherol, and wherein the seed content of alpha tocopherol is more than 12 mg/100 g seed, or wherein the Brassica plant is a plant of the species Brassica napus, Brassica carinata, Brassica juncea, Brassica oleracea, Brassica nigra, or Brassica rapa, or wherein the tocopherol content is measured as the numeric average of seed tocopherol content of at least 100 plants, or wherein the control plant is a corresponding wild type plant of the same species and variety as the transgenic Brassica plant.
Breadth of claims are directed to delta-12-desaturase, delta-6-desaturase, delta-6-elongase and delta-5-desaturase from any diverse source (prokaryotes, lower eukaryotes, higher eukaryotes etc.) and which have the function of producing oil having increased tocopherol content upon expression in a plant belonging to genus Brassica.
	The breadth of claims encompass structures (species) derived from diverse sources (plants, animals, lower eukaryotes, prokaryotes etc.) and having the function of producing oil having increased tocopherol content.
The instant specification, however, describes transformation of Brassica napus plant with a plant transformation vector comprising multiple expression cassettes encoding for delta-4-desaturase as set forth in SEQ ID NOs: 272 or 274 (Pavlova lutheri, Thraustochytrium sp.), delta-5-desaturase as set forth in SEQ ID NO: 260 (Thraustochytrium sp. ATCC21685.), delta-6-desaturase as set forth in SEQ ID NO: 262 (Ostreococcus tauri), delta-12-desaturase as set forth in SEQ ID NO: 266 (Phythophthora sojae), omega-3-desaturase as set forth in SEQ ID NO: 270 (Phythophthora infestans), delta-5-elongase as set forth in SEQ ID NO: 276 (Ostreococcus tauri), and delta-6-elongase as set forth in SEQ ID NO: 258 (Physcomitrella patens, Thalassiosira pseudonana) enzymes.  The transgenic Brassica napus plant exhibited increase in production of tochopherol, and EPA and DHA in the seeds.  See in particular, Example 1-2; Tables 1-5.
Applicant’s broadly claimed genus encompasses structures whose structure is unknown and hence their function is either unknown or unpredictable.
Applicant fails to describe representative species from diverse source and thus their function of increasing tocopherol content in a Brassica genus plant is either unknown or unpredictable.
There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of functional activity of diverse enzymes involved in fatty acid metabolism.  Applicant’s broadly claimed genus encompasses structures whose function is unknown.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NOs: 258, 260,262 and 266 are insufficient to describe the claimed genus.
Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention at the time of filing. 
4.	Claims 31-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method comprising transforming a plant of Brassica genus with a DNA construct comprising an expression cassette comprising multiple expression cassette comprising a nucleotide sequence encoding for delta-4-desaturase as set forth in SEQ ID NOs: 272 or 274 (Pavlova lutheri, Thraustochytrium sp.), delta-5-desaturase as set forth in SEQ ID NO: 260 (Thraustochytrium sp. ATCC21685.), delta-6-desaturase as set forth in SEQ ID NO: 262 (Ostreococcus tauri), delta-12-desaturase as set forth in SEQ ID NO: 266 (Phythophthora sojae), omega-3-desaturase as set forth in SEQ ID NO: 270 (Phythophthora infestans), delta-5-elongase as set forth in SEQ ID NO: 276 (Ostreococcus tauri), and delta-6-elongase as set forth in SEQ ID NO: 258 (Physcomitrella patens, Thalassiosira pseudonana) enzymes, and wherein expression of proteins (SEQ ID NOs: 257-276) associated with said multiple expression cassettes increases production of higher gamma tochopherol and total tochopherol content, and increase in EPA and DHA content in the seeds, does not reasonably provide enablement for (i) delta 12-desaturases, delta-6 desaturase, delta-5 desaturase, and delta-6 elongases from diverse sources  other than specified in Table 2 of the specification; (ii) increasing tocopherol content without expressing delta 4-desaturase, delta 5-elongase and omega 3 desaturase from species recited in Table 2 of the specification; and (iii) increasing alpha tocopherol, beta tocopherol and/or delta tocopherol content.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claims are broadly drawn to a method for producing tocopherol, comprising: (1) selecting a transgenic Brassica plant that produces seeds having increased tocopherol content compared to seeds from a wild-type control Brassica plant, wherein the transgenic Brassica plant comprises at least one recombinant polynucleotide encoding a delta-12-desaturase, at least one recombinant polynucleotide encoding a delta- 6-desaturase, at least one recombinant polynucleotide encoding a delta-6-elongase, and at least one recombinant polynucleotide encoding a delta-5-desaturase; (2) growing the plant to obtain oil-containing seeds; (3) harvesting said seeds; (4) measuring the tocopherol content of the seeds, wherein the seeds have increased tocopherol content compared to seeds from a wild-type control Brassica plant, or  wherein the increased tocopherol content is the total tocopherol content and/or the content of alpha-tocopherol, or wherein the increased tocopherol content comprises the total tocopherol content, and wherein the total seed content of tocopherol is more than 35 mg/100 g seed, or wherein the increased tocopherol content comprises the total tocopherol content, and wherein the total seed content of tocopherol is from about 36 mg/100 g seed to about 44 mg/100 g seed, or wherein the increased tocopherol content comprises the content of alpha-tocopherol, and wherein the seed content of alpha tocopherol is more than 12 mg/100 g seed, or wherein the Brassica plant is a plant of the species Brassica napus, Brassica carinata, Brassica juncea, Brassica oleracea, Brassica nigra, or Brassica rapa, or wherein the tocopherol content is measured as the numeric average of seed tocopherol content of at least 100 plants, or wherein the control plant is a corresponding wild type plant of the same species and variety as the transgenic Brassica plant.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
Claims are directed to delta-5-desaturase, delta-6-desaturase, delta-12-desaturase, and delta-6-elongase enzymes from diverse sources.  
This implies that claims encompass delta-5-desaturase, delta-6-desaturase, delta-12-desaturases and omega-3 desaturase having amino acid sequences with unspecified changes in comparison to SEQ ID NOs: 260, 262, 266 and 258
Claims are also directed to delta-6 elongase enzymes from diverse sources.  
This implies that claims encompass delta-6 elongase having amino acid sequences with unspecified changes in comparison to SEQ ID NOs: 258.                
The instant specification, however, only provides guidance on transformation of Brassica napus plant with a plant transformation vector comprising multiple expression cassettes encoding for delta-4-desaturase as set forth in SEQ ID NOs: 272 or 274 (Pavlova lutheri, Thraustochytrium sp.), delta-5-desaturase as set forth in SEQ ID NO: 260 (Thraustochytrium sp. ATCC21685.), delta-6-desaturase as set forth in SEQ ID NO: 262 (Ostreococcus tauri), delta-12-desaturase as set forth in SEQ ID NO: 266 (Phythophthora sojae), omega-3-desaturase as set forth in SEQ ID NO: 270 (Phythophthora infestans), delta-5-elongase as set forth in SEQ ID NO: 276 (Ostreococcus tauri), and delta-6-elongase as set forth in SEQ ID NO: 258 (Physcomitrella patens, Thalassiosira pseudonana) enzymes.  The transgenic Brassica napus plant exhibited increase in production of tochopherol, and EPA and DHA in the seeds.  See in particular, Example 1-2; Tables 1-5.
The state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, Doerks et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs that scored best in PSI-BLAST analysis failed to share same catalytic activity.  The reference clearly emphasizes that computer analysis of genome sequences is flawed, and overpredictions are common because the highest scoring database protein does not necessarily share the same or even similar functions.  See in particular, page 248, 1st paragraph; page 248, right column, 2nd paragraph.  
Also see Smith et al. (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous. See in particular, page 1222, last paragraph.  
Also see Bork et al. (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st paragraph. 
Making amino acid changes in a protein is unpredictable.  While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein, the positions within the protein's sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These regions can tolerate only relatively conservative substitutions or no substitutions (see for example, Wells, Biochemistry 29:8509-8517, 1990, see pages 8511-8512, tables 1-2; Ngo et al., pp. 492-495,1994, see page 491, 1st paragraph).  
Also, see Guo et al. (PNAS, 101: 9205-9210, 2004, see page 9205, abstract; page 9206, table 1; page 9208, figure 1) who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its functional inactivation.  In the instant case, such a probability factor will be much higher as the claims encompass more than a single amino acid changes in the encoded protein of SEQ ID NOs: 257-276.
Also, see, Keskin et al. (Protein Science, 13:1043-1055, 2004, see page 1043, abstract) who teach that proteins with similar structure may have different functions.  Furthermore, Thornton et al. (Nature structural Biology, structural genomics supplement, November 2000, page 992, 2nd paragraph bridging columns 1 and 2) teach that structural data may carry information about the biochemical function of the protein.  Its biological role in the cell or organism is much more complex and actual experimentation is needed to elucidate actual biological function under in vivo conditions.  
Also see McConnell et al. (Nature, 411:709-713, 2001; see in particular, abstract; figure 2) who teach that a single amino acid change (glycine to aspartic acid) in START domain of either PHABULOSA or PHAVOLUTA (homeodomain leucine zipper domain containing transcription factor) was sufficient to alter sterol/lipid binding domain activity.
Also see Hanzawa et al. (PNAS, 102:7748-7753, 2005; see in particular, abstract, Figures 1-5) who teach that a single amino acid change in Terminal Flower (TFL1) repressor protein converts its repressor function to an activator having FT (Flowering locus) function in flowering.
Additionally, also see Wishart et al. (JBC, 270:26782-26785, 1995; see in particular abstract; Figures 1-4) who teach that a single mutation converts a novel phosphotyrosine binding domain into a dual-specificity phosphatase.
Applicant is reminded that even in cases where a protein with a known function is expressed in a plant can produce unpredictable results.  For example, Nishimura et al. (Plant Cell Physiol., 41(5):583-590, 2000; see in particular, abstract) describe over-expression of NTH15 and NTH20 proteins (transcription factors) in a transgenic plant resulted in abnormal leaf morphology.  Also see Yang et al. (PNAS, 98:11438-11443, 2001; abstract; pages 11442-11443) who teach that transgenic rice plants constitutively overexpressing REB transcription factor resulted in sterile transgenic plants.
Thus, making and analyzing proteins with large and unspecified amino acid changes that have a biological activity would require undue experimentation.
Furthermore, the instantly claimed method does not recite expressing delta 5-elongase (SEQ ID NO: 276) and omega 3 desaturase (SEQ ID NO: 270).
The specification fails to provide guidance in obtaining increase in tocopherol content without including expression of delta 5-elongase (SEQ ID NO: 276) and omega 3 desaturase (SEQ ID NO: 270) along with other enzymes recited in the claims.
In the absence of guidance, it would require undue experimentation to arrive at the claimed method without including expression of delta 5-elongase (SEQ ID NO: 276) and omega 3 desaturase (SEQ ID NO: 270) along with other enzymes recited in the claims.
	Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate nucleic acids encoding proteins having large and unspecified changes in the amino acid sequence of SEQ ID NO: 260, 262, 266, 258, 270 and 276.
	Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those with improved characteristics as claimed, if such plants are even obtainable.
See Genentech, Inc. v. Novo Nordisk, A/S,USPQ2d 1001, 1005 (Fed. Cir. 1997), which teaches that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.
Claims also encompass increasing alpha tocopherol, beta tocopherol gamma tocopherol, delta tocopherol and total tocopherol content.  
Applicant’s attention is specifically drawn to page 58, lines 9-30 of the specification which says:
“The same T3 seeds described in Table 3 were submitted for compositional analysis as described in example 1. To analyze the data, ANOVA was conducted using the software JMP 11.0. Analysis was conducted at the 95% confidence level using Tukey test. To compensate for unbalance in the data obtained from the field trial (e.g. due to e.g. weather), Least Square means instead of means where used in the statistical analysis. Common letters in Table 3 indicate no significant difference of the least square means. Based on this statistical analysis, one event, LBFDAU, contains higher gamma tocopherol and total tocopherol than the untransformed Kumily control, while all other events tend to have higher gamma- and total tocopherol levels than Kumily, with the exception of event LBFIHE.
The transgenic events described in Tables 3 and 4 all have decreased 18:1+18:2 content relative to untransformed Kumily (18:1+18:2 = 80%). However, we did not observe any significant decrease in alpha-tocopherol content as would have been predicted based on Li et al. (2013) J Agric Food Chem 57:34-40. Instead, we observe increases in gamma-tocopherol and total tocopherol content, with the largest increase occurring in event LBFDAU that produces the most combined EPA+DHA. A correlation analysis was performed to reveal correlations between VLC-PUFA and tocopherols (Table 5). There we no significant correlations between ARA (an n-6 fatty acid) and any tocopherol components. On the other hand, significant positive correlations were observed between various tocopherols and EPA and DHA. Correlations coefficients were determined for the sum of all n-3 or all n-6 fatty acids 20 carbons in length or greater. The correlation between tocopherol of VLC-PUFA content is specific to n-3 fatty acids. The highest correlations were observed between n-3 fatty acids 20 carbon in length or greater and gamma-, delta-, and total tocopherols. Therefore, introduction of a biosynthetic pathway that synthesizes the 20 and 22 carbon n-3 VLC-PUFAs EPA, DPA, and DHA into plants also results in an increase in vitamin E content.”
Thus the results presented in the Tables 3-5 and further discussed at page 58 (lines 9-30) of the instant specification Applicant admits that it was only gamma tocopherol which increased in the Brassica seeds expressing said multiple constructs and which also contributed increase in total tocopherol  content.  Levels of alpha tocopherol, beta tocopherol and delta tocopherol remained unchanged in the transgenic brassica seeds expressing said multiple constructs.
Thus in the absence of adequate guidance, it would require undue experimentation to increase alpha tocopherol, beta tocopherol and delta tocopherol contents in transgenic seeds of Brassica overexpressing  genes carried by the T-DNA of the plasmid VC-LTM593-1qcz (see Table 2 of the specification).
Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those with the increased claimed characteristics, if such plants are even obtainable using instantly claimed method.
Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 31, 32, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (WIPO, WO 2010/023202 A2, Published March 4, 2010) and further in view of Lee et al. (Mol. Cells, 24:301-306; Published 2007).
Bauer et al. teach a method of producing group of transgenic plants, comprising transformation of Brassica species (e.g. Brassica carinata) with plant binary transformation vector (T-DNA vectors) comprising multiple DNA constructs overexpressing genes involved in the metabolic pathway of very long chain polyunsaturated fatty acids (VLC-PUFA), comprising recombinant polynucleotide sequences encoding delta-12 desaturase from Phytophtora sojae, delta-6 desaturase from Osteococcus tauri, delta-5 desaturase from Thraustochytrium ssp., delta-6 elongase from Thalassiosira pseudonana and ω-3 desaturase from Phytophtora infestans.  The expression DNA constructs were stably integrated into transgenic Brassica plant genome, and also expressed said genes in the transgenic seeds.  The reference further teaches producing transgenic seeds from said group of transgenic plants which exhibited high eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) content. These fatty acids were measured by using gas chromatographic techniques as an assay.  The transgenic plants were crossed to obtain transgenic seeds and progenies thereof.  The reference further teaches that EPA and DHA are good oils for healthy human nutrition to prevent diseases associated with bad oils normally present in food for human consumption.  See in particular, pages 39-60, examples 1-6; Tables 1-13; Figures 1-6.
Bauer et al. do not teach increasing tocopherol content.
Lee et al. teach that tocopherols are collectively called vitamin E, and which are lipid soluble antioxidants synthesized by plants.  The reference further teaches transformation of plants with a DNA construct comprising an expression cassette which comprises a DNA sequence encoding tocopherol cyclase (TC/VTE1).  Lee et al. further teach that overexpression of tocopherol cyclase increased total tocopherol content in the transgenic plants which was mainly due to an increase in delta-tocopherol content.  See in particular, abstract, introduction, materials and methods pages 302-303; results and discussion, pages 303-305; Tables 1-5; Figures 1-3.
It would have been obvious and within the scope of an ordinary skill in the art to have added the method step of transforming Bauer et al. transgenic plants with any gene that would increase additional value to Bauer et al. Brassica plants and seeds derived thereof, including Lee et al’s expression cassette which comprises a DNA sequence encoding tocopherol cyclase (TC/VTE1).  
Obviously, one of ordinary skill in the art would have been motivated to produce transgenic Brassica plants and seeds derived thereof having increased total tocopherol content (Vitamin E) as a means to improve antioxidant property of Bauer et al. Brassica plants and seeds derived thereof, and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.
6.	Claims 31, 32, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Napier et al. (WIPO, WO 2013/153404 A1, Published October 17, 2013) and further in view of Lee et al. (Mol. Cells, 24:301-306; Published 2007).
Napier et al. teach a method of producing group of transgenic plants, comprising transformation of Camelina sativa (plant of Brassicales order) with a recombinant plant transformation vector comprising multiple DNA constructs overexpressing up to seven genes involved in the metabolic pathway of very long chain polyunsaturated fatty acids (VLC-PUFA), comprising (i) MC construct which comprised delta-6 destaturase gene from Ostreococcus tauri , delta-6 elongase gene from Physcomitrella patens, and a delta-5 desaturase from Thraustochytrium sp.; (ii) BC construct comprising a delta-12 desaturase gene from Phytophtora sojae, a ω-desaturase gene from Phytophtora infestans; and (iii) a delta-5 elongase from Ostreococcus tauri, and a delta-4 desaturase from Emilliania huxleyi.  The reference further teaches producing transgenic seeds from said group of transgenic plants (grown in from regenerated shoots into soil) which exhibited up to 26% eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) of total fatty acid content. These fatty acids (metabolic property) were measured by employing half-seed analysis using GC and GC-MS as an assay.  The transgenic plants were crossed to obtain F1 and F2 transgenic seeds and progenies thereof.  The reference further teaches that said multiple DNA construct can also be transformed into Brassica species (e.g. Brassica napus, Brassica carinata) to increase EPA and DHA contents.  See in particular, pages 38-50; Tables 1-6; Examples 1-6; SEQ ID NOs: 1, 2, 11, 12, 13, 14, 19, 20; Figures 1-11.
Napier et al. do not teach increasing tocopherol content.
Lee et al. teach that tochpherols are collectively called vitamin E, and which are lipid soluble antioxidants synthesized by plants.  The reference further teaches transformation of plants with a DNA construct comprising an expression cassette which comprises a DNA sequence encoding tocopherol cyclase (TC/VTE1).  Lee et al. further teach that overexpression of tocopherol cyclase increased total tocopherol content in the transgenic plants which was mainly due to an increase in delta-tocopherol content.  See in particular, abstract, introduction, materials and methods pages 302-303; results and discussion, pages 303-305; Tables 1-5; Figures 1-3.
It would have been obvious and within the scope of an ordinary skill in the art to have added the method step of transforming Napier et al. transgenic plants with any gene that would increase additional value to Napier et al. Brassica plants and seeds derived thereof, including Lee et al’s expression cassette which comprises a DNA sequence encoding tocopherol cyclase (TC/VTE1).  
Obviously, one of ordinary skill in the art would have been motivated to produce transgenic Brassica plants and seeds derived thereof having increased total tocopherol content (Vitamin E) as a means to improve antioxidant property of Napier et al. Brassica plants and seeds derived thereof, and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	 Claims 31, 32, 36 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 16 of copending Application No. 15/525,463 (‘463 thereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because an assay method comprising expressing delta-12 desaturase and at least one or more enzymes of unsaturated fatty acid metabolism of copending ‘463 is encompassed by the instant method claims 31, 32, 36 and 38. For example, instant method claims directed to expressing a delta-12-desaturase, delta-6-desaturase, a delta-5-desaturase, a delta-4-desaturase, delta 5-elongase, a delta-6-elongase and a omega-3-desaturase in Brassica plant are encompassed by a Brassica plant of copending ‘463 which also comprise expressing delta-12-desaturase, and at least one or more enzymes of unsaturated fatty acid metabolism Brassica plant.  Obviously these fatty acid synthesis enzymes were expressed transgenically by transforming a Brassica plant with a transformation vector comprising multiple constructs to produce increase in tocopherols levels (encompassed by metabolic property of copending ‘463 claims).  For example, instant specification at pages 46-60 (Examples 1-2; Tables 1-5) teach transgenic Brassica napus plant exhibiting increase in production of tochopherol, and EPA and DHA in the seeds.  Obviously growing transgenic plants and measuring any metabolic property (e,g. tochopherol, and EPA and DHA) is routine in art as asserted throughout the instant specification. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.	Claims 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,760,089 (‘089 thereafter).  Although the claims at issue are not identical, they are not patentably distinct from each other because a method for producing tocopherol, comprising  selecting a transgenic Brassica plant that produces seeds having increased tocopherol content compared to seeds from a wild-type control Brassica plant, wherein the transgenic Brassica plant comprises at least one recombinant polynucleotide encoding a delta-12-desaturase, at least one recombinant polynucleotide encoding a delta- 6-desaturase, at least one recombinant polynucleotide encoding a delta-6-elongase, and at least one recombinant polynucleotide encoding a delta-5-desaturase; growing the plant to obtain oil-containing seeds; harvesting said seeds; measuring the tocopherol content of the seeds, wherein the seeds have increased tocopherol content compared to seeds from a wild-type control Brassica plant, or  wherein the increased tocopherol content is the total tocopherol content and/or the content of alpha-tocopherol, or wherein the increased tocopherol content comprises the total tocopherol content, or wherein the increased tocopherol content comprises the content of alpha-tocopherol, or wherein the Brassica plant is a plant of the species Brassica napus, Brassica carinata, or wherein the control plant is a corresponding wild type plant of the same species and variety as the transgenic Brassica plant is encompassed by the method claims 1-11 patent ‘089.  The specification of patent ‘089 clearly teach that expressing said combinations of polypeptide result increase in total seed content of tocopherol is more than 35 mg/100 g seed, or wherein the seed content of alpha tocopherol is more than 12 mg/100 g seed, or wherein the total seed content of tocopherol is from about 36 mg/100 g seed to about 44 mg/100 g seed, and/or wherein the tocopherol content is measured as the numeric average of seed tocopherol content of at least 100 plants.  See examples (1-2) and tables (1-5) of patent ’089.
Conclusions
9.	Claims 31-38 are rejected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/VINOD KUMAR/Primary Examiner, Art Unit 1663